Order entered March 13, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00149-CV

                         LARRY M. GENTILELLO, M.D., Appellant

                                                 V.

 UNIVERSITY OF TEXAS SOUTHWESTERN HEALTH SYSTEMS, ET AL,, Appellees

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                               Trial Court Cause No. 07-6167

                                             ORDER
       The Court has before it the District Clerk’s March 4, 2013 request for an extension of

time in which to file the clerk’s record. The Court GRANTS the request and ORDERS the

District Clerk to file the clerk’s record by April 10, 2013.


                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE